Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/16/2020.
2.    The instant application is a continuation of PCT/EP2017/076152, filed on 0/13/2017, claiming priority from provisional application 62407986, filed on 10/13/2016.

Claim status
3.	In the claim listing of 12/16/20 claims 1-12 are pending in this application and are under prosecution. Claims 1, 6, 7, and 9 are amended. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified for the amendments in the instant specification (Remarks, pg. 6).

Withdrawn Objections, Rejections and Response to the Remarks
4.	The previous objection of claims 7 and 9 has been withdrawn in view of fixing the minor informalities.
5.	The previous rejection of claims 1-5 under 35 USC 112(b) has been withdrawn in view of amendments to claim 1 (Remarks, pg. 7).
6.	The previous rejection of claims 9-12 under 35 USC 102(a)(1) as being anticipated by Gordon has been withdrawn in view of amendments to claim 9 and persuasive arguments made by the applicant that Gordon does not specifically teach 
7.	The previous rejection of claims 1-5 under 35 USC 103 as being unpatentable over Kurihara in view of Clarke has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that neither Kurihara nor Clarke does not specifically teach teaches modified nucleotides comprising nucleotides comprising attached barcode units, or short expandable nucleotide polymers comprising barcode units attached to 2, 3, 4, or more nucleotides, wherein the barcode units each comprise at least two bulky structures, and wherein each bulky structure is adjacent to a reporter sequence (Remarks, pg. 9).
8.	The previous rejection of claims 6-8 under 35 USC 103 as being unpatentable over Spier in view of Clarke has been withdrawn in view of amendments to claim 6 and persuasive arguments made by the applicant that neither Spier nor Clarke does not specifically teach teaches modified nucleotides comprising nucleotides comprising attached barcode units, or short expandable nucleotide polymers comprising barcode units attached to 2, 3, 4, or more nucleotides, wherein the barcode units each comprise at least two bulky structures, and wherein each bulky structure is adjacent to a reporter sequence (Remarks, pg. 10).

Examiner’s comment
9.	Claims 1-12 have been presented in the same order as presented by the applicant.
Conclusion
10.	Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634